Citation Nr: 0912107	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-33 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a positive purified protein 
derivative conversion (PPD) 

2.  Whether there is new and material evidence to reopen a 
claim for service connection for pericarditis.  

3.  Entitlement to service connection for residuals of 
thoracotomy and bullectomy of the upper lobes.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1978 to February 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  A claim of service connection for a positive PPD 
conversion was denied in June 1989.  Evidence presented since 
the June 1989 decision does not raise a reasonable 
possibility of substantiating the claim of service 
connection.

2.  A claim of service connection for pericarditis was denied 
in June 1989.  Evidence presented since the June 1989 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for 
pericarditis.

3.  The veteran's bullous emphysema, which resulted in 
thoracotomies and bullectomies, was not incurred in service 
and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The June 1989 RO decision denying the claims of service 
connection for a positive PPD conversion and pericarditis is 
final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for a positive PPD conversion has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  New and material evidence sufficient to reopen the claim 
for service connection for pericarditis has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

4.  The criteria for service connection for status-post 
thoracotomies and bullectomies have not been met.  
38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the request to reopen the claim of service 
connection for a positive PPD conversion, in September 2006 
the agency of original jurisdiction (AOJ) sent a letter to 
the Veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Kent and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA has also done everything reasonably possible to 
assist the veteran with respect to this claim for benefits, 
such as obtaining medical and Social Security Administration 
(SSA) records.  The Board notes that a VA examination was not 
conducted for this issue.  VA does not have a duty to provide 
the Veteran a VA examination if the claim is not reopened, 
however.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2008).  As the evidence does not suggest 
the existence of any outstanding relevant evidence, the Board 
finds the issue is ready for adjudication.  

With regard to the request to reopen the claim of service 
connection for pericarditis, in February 2006, the AOJ sent a 
letter to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Kent.  The Veteran was then provided notice of 
the effective date and disability rating regulations in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes that this notice did not predate the 
initial adjudication (rather it ran concurrent with it).  No 
prejudice resulted, however, because the claim was 
subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to this claim for benefits, such as obtaining medical 
and SSA records.  The Board notes that a VA examination was 
not conducted for this issue.  VA does not have a duty to 
provide the Veteran a VA examination if the claim is not 
reopened, however.  See 38 U.S.C. § 5103A(f) (West 2002); 38 
C.F.R. § 3.159(c)(4)(C)(iii) (2008).  As the evidence does 
not suggest the existence of any outstanding relevant 
evidence, the Board finds the issue is ready for 
adjudication.  

With regard to the claim of service connection, in January 
and September 2006, the AOJ sent letters providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include as interpreted by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board notes that the September 
2006 letter postdated the initial adjudication.  No prejudice 
resulted, however, since the claim was subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has 
also done everything reasonably possible to assist the 
veteran with respect to this claim for benefits, such as 
obtaining medical and SSA records.  The Board notes that 
there is no VA examination with a nexus opinion on file for 
this issue.  None is required, however.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  In this case, as discussed further below, the 
evidence does not suggest that Veteran's current status-post 
pneumonectomies is associated with service, to include the 
in-service finding of a nodule in the right upper lobe.  
Thus, because not all of these conditions have been met with 
respect to the service connection issue decided herein, a VA 
examination with nexus opinion is not necessary.  The Board 
does not know of any additional relevant evidence which has 
not been obtained and finds that the issue is ready for 
adjudication.  

Requests to Reopen

Claims of service connection for a positive PPD conversion 
and pericarditis were denied in a June 1989 rating decision.  
That decision is final based on the evidence then of record.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The June 1989 rating decision denied service connection for a 
positive PPD conversion because, although the Veteran had a 
positive PPD conversion in 1985, there was no evidence that 
the veteran ever had tuberculosis.  The rating decision notes 
that a positive PPD conversion is only a laboratory finding 
and that there was no evidence of active disease process.  
Evidence received in conjunction with the request to reopen 
includes SSA records, private treatment records, and VA 
treatment records which reflect treatment for a variety of 
conditions.  These records do not report any competent 
findings of (past or present) tuberculosis or residuals of 
tuberculosis, however.  Thus, although this evidence is 
"new," in that it was not previously seen, the evidence is 
not material since it fails to cure the defect presented by 
the previous decision, namely the lack of competent evidence 
that the veteran has ever had tuberculosis.  Thus, new and 
material evidence has not been submitted, and the request to 
reopen is denied.

The June 1989 rating decision denied service connection for 
pericarditis because, although the veteran was treated for 
acute pericarditis in service, the pericarditis resolved and 
there was no evidence of residual organic heart disease.  
Evidence submitted in conjunction with this claim includes 
SSA records, private treatment records, and VA treatment 
records which reflect treatment for a variety of conditions.  
The new evidence contains no findings of pericarditis or any 
other organic heart disease related to the in-service 
pericarditis, however.  The records do report that the 
veteran has been diagnosed with hypertension (which the Board 
notes is not an organic heart disease).  The evidence does 
not suggest that the Veteran's hypertension is related to the 
in-service pericarditis, however.  Thus, although this 
evidence is "new," in that it was not previously seen, the 
evidence is not material since it fails to cure the defect 
presented by the previous decision, namely the lack of 
competent evidence that the veteran currently has 
pericarditis or any residual thereof.  Consequently, new and 
material evidence has not been submitted, and the request to 
reopen is denied.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service treatment records reflect that the Veteran was 
treated at the Pulmonary Clinic in May 1988 after chest X-
rays showed a four millimeter round density in the right 
upper lobe.  The pulmonary consult report notes that the 
veteran had a well-rounded, three to four millimeter nodule, 
which was assessed as "nodule due to old granulomatous 
disease".  The examiner recommended no therapy and stated 
that no further evaluation was necessary.  The August 1988 
separation examination report indicates that a chest X-ray 
again showed the remnants of the "old granulomatous 
disease," unchanged from the previous X-ray.  

An April 1989 VA examination record indicates that X-ray 
images showed no evidence of active chest disease, and 
subsequent medical records do not report any findings 
suggestive of a lung disorder until October 2003, when the 
Veteran is noted to have diminished "basilar" bilaterally.  
See October 2003 Neighborhood Health Services treatment 
record.  The record reflects that the Veteran was diagnosed 
with tobacco dependence and told to stop smoking.  The record 
is then silent again until October 2004, when chest X-rays 
show advanced chronic obstructive pulmonary disease (COPD), 
especially involving the upper lobes, with large 
pneumatoceles.  See October 2004 Florida Department of 
Corrections (DOC) record.  Subsequent chest X-rays taken in 
June through September 2005 confirm the diagnosis of advanced 
COPD and reflect the development of upper lobe bullous 
emphysema, for which the Veteran underwent a right 
thoracotomy and bullectomy in September 2005 and a left 
thoractotomy and bullectomy in February 2006.  See June, 
July, August, and September 2005 DOC X-ray reports; Memorial 
Hospital records.  The Veteran is currently diagnosed with 
status-post bilateral partial pneumonectomies.  See, e.g., 
February 2007 VA treatment record.  

After review of the record, the Board finds that service 
connection is not warranted for the Veteran's status-post 
partial pneumonectomies.  Initially, the Board notes that the 
service treatment and examination records do not report any 
abnormalities involving the left upper lobe; the only 
abnormality concerned the right upper lobe, and the evidence 
suggests that the right upper lobe nodule had resolved by 
1989, with no subsequent indication of any lung pathology 
until more than 15 years later.  See Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim.).  Additionally, the evidence does not include any 
medical findings suggesting that there is a causal 
relationship between service and the bullous emphysema or the 
surgeries.  Although the veteran has asserted that such a 
link exists, the veteran, as a layperson, is not competent to 
comment on the etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not indicate that the bullous emphysema 
was causally related to service, to include the in-service 
finding of a nodule in the right upper lobe; rather, the 
evidence suggests that the bullous emphysema was the result 
of the Veteran's long-term smoking.  See generally DOC and 
Reception Medical Center medical records.  Thus, service 
connection must be denied.  



ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a positive PPD conversion.  
The request to reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for pericarditis.  The request 
to reopen is denied.  

Service connection for status-post lobectomies and 
bullectomies is denied.   



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


